Citation Nr: 1109333	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  05-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for the period prior to March 10, 2005, and a rating in excess of 20 percent for the period thereafter for degenerative joint disease of the lumbar spine, status post discectomy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1987 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In June 2003 and July 2003 rating decisions, the RO denied the Veteran's claim for an evaluation higher than 10 percent for his service-connected low back disability.  

During the pendency of this appeal, however, the RO issued a February 2008 rating decision in which it granted a higher 20 percent evaluation for the Veteran's low back disability, effective March 10, 2005, the date a VA examination showed a worsening of symptoms.  Therefore, the issue on appeal includes entitlement to an evaluation higher than 10 percent prior to March 10, 2005, and entitlement to an evaluation higher than 20 percent since that date.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (because increased ratings are available for the service-connected disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal).

In September 2009, the Board remanded the matter for additional development.   As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In July 2009, the Veteran testified at a video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record



FINDINGS OF FACT

1.  VA received the Veteran's claim of entitlement to an increased rating for his degenerative joint disease of the lumbar spine, status-post discectomy, on April 7, 2003.

2.  For the entire appeal period, the Veteran's degenerative joint disease of the lumbar spine, status-post discectomy, is manifested by moderate limitation of motion, painful motion, and flare-ups with additional functional loss due to pain, weakness, stiffness, fatigability, and lack of endurance; without evidence of severe limitation of motion, severe lumbosacral strain, forward flexion of the thoracolumbar spine limited to 30 degrees or less, ankylosis, incapacitating episodes, or any neurological manifestations other than right and left lumbar radiculopathy.

3.  As of March 10, 2005, the Veteran has right lumbar radiculopathy, manifested by objective evidence of diminished sensation and reflexes without reduced motor function or muscle atrophy, approximating no more than mild incomplete paralysis of the sciatic nerve, as a result of his service-connected degenerative joint disease of the lumbar spine, status-post discectomy.

4.  As of March 10, 2005, the Veteran has left lumbar radiculopathy, manifested by objective evidence of diminished sensation and reflexes without reduced motor function or muscle atrophy, approximating no more than mild incomplete paralysis of the sciatic nerve, as a result of his service-connected degenerative joint disease of the lumbar spine, status-post discectomy.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for a 20 percent disability rating, but no higher, for degenerative joint disease of the lumbar spine, status-post discectomy, are more nearly approximated for the entire appeal period.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (2003), Diagnostic Code 5242 (2010), General Rating Formula for Diseases and Injuries of the Spine (2010).

2.  Effective March 10, 2005, the criteria for a separate 10 percent disability rating for right lumbar radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010). 

3.  Effective March 10, 2005, the criteria for a separate 10 percent disability rating for left lumbar radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A recent decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through May 2003 and March 2006 letters, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.  Additionally, the March 2006 letter notified the Veteran of the criteria necessary to establish an effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and readjudicated by the AOJ after proper notice was provided in the February 2008 rating decision and the February 2008, March 2008, December 2008, and November 2010 supplemental statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The AOJ has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.   Moreover, neither he nor his representative have argued that such examinations are inadequate for rating purposes.

The Board observes that this case was remanded in September 2009 in order to afford the Veteran a VA examination in order to assess the severity of his back disability and to determine whether such results in radiculopathy.  As such, the Veteran underwent a VA examination in February 2010, which addressed all of the relevant rating criteria and the Board's inquiries.  The Board observes that the examiner did not specifically identify the severity of the paralysis of the Veteran's sciatic nerve; however, the objective findings are complete in that the Board may properly assess the severity of such paralysis.  Therefore, based on the foregoing, the Board determines that the AOJ has substantially complied with the September 2009 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show a worsening in severity of current symptoms would be helpful in substantiating the claim (and, in fact, the issue had been remanded by the Board to obtain this evidence).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of low back pain and sensory deficit in lower extremities.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  Additionally, he is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Service connection has been established for degenerative joint disease of the lumbar spine, status-post discectomy, effective December 1988.  The RO evaluated the Veteran's disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003), for the course of the rating period on appeal prior to March 10, 2005.  The RO increased the disability rating to 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010), effective March 10, 2005. 

Rating Criteria 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003), (2010).

Under former Diagnostic Code 5292, slight limitation of motion of the lumbar segment of the spine warrants a 10 percent evaluation.  Moderate limitation of motion of the lumbar segment of the spine warrants a 20 percent evaluation.  A 40 percent evaluation requires severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The former rating criteria did not define "mild," "moderate," or "severe." limitation of motion.  However, the recently revised rating criteria provide some guidance.  Under such criteria, normal forward flexion of the thoracolumbar spine is to 90 degrees.  Normal extension is from 0 to 30 degrees.  Normal lateral flexion, as well as rotation, is from 0 to 30 degrees to the left and right.  38 C.F.R. § 4.71a, Note (2), following General Rating Formula for Disease and Injuries of the Spine (2010).

Alternatively, the Veteran's degenerative joint disease of the lumbar spine, status-post discectomy, may be evaluated under  Diagnostic Code 5295 (2003), pertaining to lumbosacral strain; under the General Rating Formula (2010), or Diagnostic Code 5293 (2003), revised to Diagnostic Code 5243 (2010), pertaining to intervertebral disc syndrome.

Under Diagnostic Code 5295 (2003), a 10 percent evaluation for lumbosacral strain requires characteristic pain on motion.  A 20 percent rating is warranted for lumbosacral strain where there is muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A 40 percent evaluation requires severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  A 40 percent rating is also warranted if only some of these manifestations are present if there is also abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295.

During the course of this appeal, VA revised the criteria for evaluation of diseases and injuries of the spine, effective on September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 2003)).  VA has a duty to adjudicate the claim under the former criteria during the entire appeal period, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

Currently, spinal disabilities are evaluated under a General Rating Formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim as he has consistently demonstrated that his spine is capable of motion, albeit limited.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  

The criteria for evaluating intervertebral disc syndrome under the criteria in effect at the time VA received the Veteran's claim in April 2003 is essentially the same as the September 2003 revisions, except that the diagnostic code for intervertebral disc syndrome was changed from 5293 to 5243.  

Such criteria provides that intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or by combining the separate manifestations of its chronic orthopedic and neurologic manifestations, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Under Diagnostic Code 5293 (2003) and Diagnostic Code 5243 (2010), a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

In evaluating the Veteran's disability, the Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  At the outset, however, the Board notes that, in the absence of any evidence of a fractured vertebra (or residuals thereof), or ankylosis of the lumbar spine, consideration of Diagnostic Codes 5285 or 5289 (renumbered 5235 to 5243) for diseases and injuries of the spine is unnecessary.  

Factual Background

The report of an August 1988 VA examination reflects that the Veteran reported having trouble with his back whenever performing any type of strenuous exercises, bending over, or sitting for prolonged periods.  Specifically he described having really sharp pains that radiating to his leg.  VA progress notes include diagnoses of chronic low back pain with left sciatic radiation in December 1988, and symptomatic bulging disc in February 1989.  Private treatment records reflect that the Veteran was hospitalized in September 1993 for herniated lumbar disc; and that he underwent microsurgical lumbar discectomy, L4-L5, left, without intraoperative complications at that time. 

During a May 2003 VA examination, the Veteran reported having flare-ups of back pain when bending, stooping, or standing on a hard surface.  He used a brace occasionally, and worked as a security specialist.  On examination, there was some objective evidence of painful motion, spasm, weakness, and tenderness.  Deep tendon reflexes were from 1 to 2+, active and equal.  Range of motion of the lumbar spine was to 84 degrees on flexion, to 32 degrees on extension, to 28 degrees on lateral bending to the right, and to 36 degrees on lateral bending to the left.  The diagnosis was post-microdiscectomy degenerative joint disease of the lumbar spine with loss of function due to pain, confirmed by X-ray.
  
Private treatment records, received in October 2004, reveal complaints of low back pain, with pain radiating into the left hip, and numbness and tingling into the lateral aspect of the upper leg down to the knee in May 2002; and complaints of radiculitis in the left lower leg in July 2003.

VA treatment records reflect complaints of early morning stiffness, occasional numbness of the left calf, and tingling of the left lower extremity in March 2004 and in October 2004.  The Veteran denied any weakness.  Following examination, the physician indicated that the Veteran managed his low back symptoms remarkably well with conservative measures.  

During the March 10, 2005 VA examination, the Veteran reported ongoing problems with low back pain and left leg pain, and reported having flare-ups that occurred about every two weeks and lasted up to several days at a time.  Range of motion of the lumbar spine was to 45 degrees on flexion, to 20 degrees on extension, and to 20 degrees on right lateral bending and 20 degrees on left lateral bending; rotation was not reported.  No further limitation of motion was noted due to weakness, fatigability, or incoordination following repetitive motion.  The examiner noted positive straight leg raising pain and positive sciatic irritation signs bilaterally, but definitely and significantly worse on the left.  Sensory examination to pinprick was moderately diminished in the L5 distribution on the left.  Motor strength was good in all areas of both lower extremities.  The examiner opined that the degenerative joint disease of the lumbar spine most likely was related to the Veteran's lumbar strain in service.

MRI scans of the Veteran's lumbar spine, conducted in June 2005, reveal disc degeneration with endplate changes at L4-L5.  There was no evidence of disc herniation or spinal stenosis.
 
VA treatment records, dated in September 2006, revealed paresthesias on neurological examination.  Decreased sensation was noted at L4 on right and left for light touch and pinprick.  Straight leg raising was negative bilaterally.

A report of VA physical therapy consultation in October 2006 reveals both lower extremities within functional limits; flexion of the lumbar spine limited to 20 degrees; and extension limited to 10 degrees.  In February 2007, flexion of the lumbar spine was limited to 60 degrees, and extension was limited by 50 percent.

The Veteran underwent a VA peripheral nerves examination in January 2008.  Current symptoms included dysesthesias of the lower extremities, and crawling sensations.  On examination, motor function and strength of lower extremities were essentially normal.  Sensory function report was normal.  Gait and balance were essentially normal.  No evidence of peripheral neuropathy was found.

VA examination of the lumbar area in January 2008 reveals chronic and unremitting pain.  The examiner noted no radiating pain, but did indicate that the Veteran reported having a "crawling" sensation in both thighs at night; and an area of occasional sharp pain in the lateral aspect of both lower legs, midway between knees and ankles.  No flare-ups were reported.  The Veteran was able to walk one-to-three miles.  Range of motion of the lumbar spine was to 42 degrees on flexion, with pain from 37 degrees; to 24 degrees on extension, with pain from 19 degrees; to 25 degrees on right lateral bending, with pain from 20 degrees; to 30 degrees on left lateral bending, with pain at 30 degrees; and to 30 degrees on rotation to the right and left, with pain noted at 30 degrees on rotation to the right.  The diagnosis was degenerative disc disease, degenerative arthrosis of lumbar spine, mild.  Nerve conduction studies were normal, and an electromyograph was consistent with trauma to the paraspinal muscles; lumbar radiculopathy was not completely ruled out.

In July 2009, the Veteran testified at his Board hearing that he had low back pain all the time, which predominantly radiated down his left leg; and testified that he had flare-ups occurring at least weekly, and lasting up to eight hours.  He also testified that he missed approximately two days of work in the last six months because of his low back pain.  In 2007, he underwent six weeks of physical therapy, and missed approximately four hours of work each of those weeks. 

MRI scans, conducted in January 2010, revealed mild degenerative disease of the lumbar spine, which was most significant at L4-L5 and L5-S1 levels.

Following the Board's September 2009 remand, the Veteran underwent a VA examination in February 2010 for purposes of determining the current severity of his degenerative joint disease of the lumbar spine, status-post discectomy, including any associated neurological symptoms in either lower extremity.  Current symptoms include constant moderately severe pain along with intermittent stiffness or spasms that occur throughout the day, and pain radiating to both hips and left leg.  The Veteran denied pain radiating down his right leg.  On examination, range of motion of the lumbar spine was to 45 degrees on flexion, to 15 degrees on extension, to 20 degrees on lateral bending to the right and left, and to 20 degrees on rotation to the right and left.  There was objective evidence of pain on active range of motion.  The diagnosis was lumbar spine degenerative disc disease with radiculopathy.

Examination of peripheral nerves revealed an antalgic gait.  The examiner opined that testing results were most likely due to trauma on muscle.  Clinical correlation was needed to differentiate among recurrence of radiculopathy, persistence of radiculopathy, or subarachnoidities.  The Veteran reported no lost time from work during the past twelve months.  The examiner opined that the radiculopathy is at least as likely as not caused by or a result of the lumbar spine disability.  The examiner commented that the Veteran's reported signs and symptoms were compatible with radiculopathy; and that the electromyograph showed fibrillations in the left L3-L4-L5 paraspinal muscles, which was consistent with the Veteran's complaints of radiation down both legs, with left greater than right.

Evaluation

In this case, VA received the Veteran's claim for an increased disability rating on April 7, 2003.  A 10 percent disability rating was in effect at that time.  A 20 percent disability rating has been in effect since March 10, 2005.  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart, supra.  As noted above, VA has a duty to also adjudicate the claim under the former criteria during the entire appeal period.  DeSousa, 10 Vet. App. at 467.

Here, the Board finds that the Veteran's back disability more nearly approximates the criteria for a 20 percent disability rating, but no higher, on the basis of limitation of motion and additional functional loss due to pain or flare-ups with painful motion for the entire appeal period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  Specifically, the Veteran has exhibited moderate limitation of flexion and reported flare-ups when bending, stooping, or standing on a hard surface.  In this regard, the May 2003 examiner found flexion limited to 84 degrees and extension limited to 32 degrees; but the limitation of motion on right lateral flexion was approximately 1/3 less than complete, and could be termed moderate.  The Veteran also reported pain, weakness, stiffness, fatigability, and lack of endurance.  Additionally, at the March 2005 VA examination, range of motion of the lumbar spine was to 45 degrees on flexion, to 20 degrees on extension, and to 20 degrees on right lateral bending and 20 degrees on left lateral bending; rotation was not reported.  No further limitation of motion was noted due to weakness, fatigability, or incoordination following repetitive motion.  Also, in February 2010, range of motion of the lumbar spine was to 45 degrees on flexion, to 15 degrees on extension, to 20 degrees on lateral bending to the right and left, and to 20 degrees on rotation to the right and left.  There was objective evidence of pain on active range of motion.  Based on the veteran's reported limitation of lumbar spine motion, the Board finds that such more nearly approximates moderate limitation of motion, to include consideration of pain on motion, weakness, stiffness, fatigability, and lack of endurance.   See DeLuca, supra.  Therefore, the Board finds that a disability rating of 20 percent is warranted for the entire appeal period in contemplation of moderate limitation of motion, painful motion, and flare-ups with additional functional loss due to pain, weakness, stiffness, fatigability, and lack of endurance. 

However, a rating in excess of 20 percent is not warranted as the Veteran's back disability does not more nearly approximate severe limitation of motion, even in contemplation of painful motion, weakness, stiffness, fatigability, and lack of endurance, or severe lumbosacral strain manifested by listing of the whole spine to the opposite side, or marked limitation of forward bending in a standing position.  Moreover, the evidence throughout the appeal period shows that the Veteran can flex his thoracolumbar spine well beyond 30 degrees.  Higher evaluations may be assigned for ankylosis, but the Veteran retains significant back motion, and thus does not have ankylosis.  His service-connected disability, therefore, does not meet the criteria for a disability rating in excess of 20 percent under any applicable Diagnostic Code.

Additionally, the Veteran has not had any periods of physician-prescribed bed rest during the appeal period.  The evidence, therefore, does not show incapacitating episodes.  Moreover, no significant neurological deficits were noted prior to the March 10, 2005 VA examination.  In this regard, the evidence dated prior to such examination reflects that, while the Veteran subjectively complained of radiating pain, numbness, and tingling, the objective evidence failed to demonstrate radiculopathy.  Specifically, at the May 2003 VA examination deep tendon reflexes were from 1 to 2+, active and equal, and no neurologic deficits were noted.  Therefore, the Veteran is not entitled to separate or higher ratings prior to March 10, 2005, for his subjective complaints. 

However, as of the March 10, 2005, VA examination, the Board finds that the Veteran is entitled to separate 10 percent ratings for right and left lumbar radiculopathy.  In this regard, the Board determines that, beginning such date, the evidence of record reveals radiculopathy on objective examination.  Moreover, the evidence of neurological deficit, as of the March 10, 2005 VA examination, is sufficient to warrant, at most, separate 10 percent disability ratings for each lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for mild incomplete paralysis of the sciatic nerve.  

In this regard, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Here, the Veteran has described sensory deficit in each lower extremity, left greater than right, and the Board finds the Veteran's testimony to be credible.  Additionally, such disabilities are manifested by diminished sensation as demonstrated by objective examination indicating paresthesias, dysthesias, and decreased sensation for light touch and pinprick as well as diminished reflexes at the February 2010 VA examination; however, there is no evidence of reduced motor function or muscle atrophy.  Moreover, there have been no reports of significant neurological deficits.  Based on the March 2005 and February 2010 VA examinations showing electromyograph findings consistent with the Veteran's complaints of radiation down both legs, separate 10 percent disability ratings for each lower extremity is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. §§ 4.123, 4.124 (2010).  There is no indication that incomplete paralysis of the sciatic nerve of each lower extremity is more than mild to warrant an increased disability rating.

In assigning separate ratings for right and left lumbar radiculopathy, the Board is cognizant that the Veteran is already in receipt of a 30 percent rating for periodic limb movements of sleep, which is also secondary to his service-connected back disability.  However, such disability is evaluated under Diagnostic Code 6899-6847 in contemplation of symptomatology associated with persistent day-time hypersomnolence.  The separate 10 percent ratings assigned herein contemplate different manifestations of  the Veteran's back disability, namely, the sciatic pain and nerve impairment resulting from his lumbar radiculopathy.  Therefore, the Board finds that assigning separate 10 percent ratings for such radiculopathy is compensating the Veteran for different manifestations of his back disability that are not contemplated by his 30 percent rating under Diagnostic Code 6899-6847.  As such, it does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board further finds that there are no other neurological manifestations.  In this regard, there is no evidence of bladder or bowel impairment, or any other neurological impairment as a result of the Veteran's service-connected back disability.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected back disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  However, the Board notes that it has granted separate ratings for right and left lumbar radiculopathy, effective March 10, 2005, which is the date when the medical evidence demonstrated objective neurologic manifestations. 

The Board also finds no evidence that the Veteran's service-connected disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected disability do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Court has recently held that a request for a total disability rating due to individual unemployability as a result of service-connected disabilities, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work full-time, and has not alleged that his service-connected disability prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record and, therefore, further consideration of such is not necessary.

In sum, the Board finds that a rating of 20 percent is warranted for degenerative joint disease of the lumbar spine, status-post discectomy for the entire appeal period and separate 10 percent ratings for left and right lumbar radiculopathy are warranted, effective March 10, 2005.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for higher ratings for his back disability.  In denying such higher ratings, the Board finds the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

For the entire appeal period, a 20 percent disability rating, but no higher, for degenerative joint disease of the lumbar spine, status-post discectomy, is granted, subject to the pertinent legal authority governing the payment of monetary awards.

As of March 10, 2005, a separate 10 percent disability rating for right lumbar radiculopathy, and no higher, is granted, subject to the laws and regulations governing the payment of monetary awards.

As of March 10, 2005, a separate 10 percent disability rating for left lumbar radiculopathy, and no higher, is granted, subject to the laws and regulations governing the payment of monetary awards.


____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


